

115 HR 3477 IH: Ceiling Fan Energy Conservation Harmonization Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3477IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Hudson (for himself, Mr. Butterfield, Mr. Carter of Georgia, and Mr. Krishnamoorthi) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo deem the compliance date for amended energy conservation standards for ceiling fan light kits to
			 be January 21, 2020.
	
 1.Short titleThis Act may be cited as the Ceiling Fan Energy Conservation Harmonization Act. 2.Compliance date for amended Energy Conservation Standards for Ceiling Fan Light Kits (a)In generalThe compliance date for the amended energy conservation standards established for ceiling fan light kits in the final rule entitled Energy Conservation Program: Energy Conservation Standards for Ceiling Fan Light Kits published at 81 Fed. Reg. 580 (January 6, 2016) is deemed to be January 21, 2020.
 (b)Conforming changesNot later than 60 days after the date of enactment of this Act, the Secretary of Energy shall make such technical and conforming changes to any regulation, guidance document, or procedure as may be necessary to implement subsection (a).
			